874 F.2d 1254
In the Matter of James Lee HARTLEY, Debtor.James Lee HARTLEY, Appellant,v.Rickey D. JONES, Appellee.
No. 88-1839.
United States Court of Appeals,Eighth Circuit.
Submitted May 9, 1989.Decided May 17, 1989.

Appeal from the United States District Court for the Western District of Missouri;  Howard Sachs, Judge.


1
Keith R. Krueger, Kansas City, Mo., for appellant.


2
Julia J. Borel, Kansas City, Mo., for appellee.


3
Prior report:  (8th Cir.) 869 F.2d 394.


4
Before LAY, Chief Judge, HENLEY, Senior Circuit Judge, and McMILLIAN, ARNOLD, JOHN R. GIBSON, FAGG, BOWMAN, WOLLMAN, MAGILL and BEAM, Circuit Judges, en banc.


5
The petition of appellee for rehearing en banc was granted, thereby vacating the panel opinion, and this case now has been reheard by the Court en banc.  Judges John R. Gibson, Bowman, Wollman, Magill, and Beam vote to affirm the judgment of the District Court.  Chief Judge Lay and Judges Henley, McMillian, Arnold, and Fagg vote to reverse that judgment.  Accordingly, the judgment of the District Court is affirmed by an equally divided Court.